DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 17/146,558 filed on January 12, 2021. Claims 1 to 20 are pending with the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claims 1, 11, and 20, the limitations directed towards determining, based on multiple weights corresponding to multiple words in text, a target object associated with the text among predetermined multiple objects, and a set of key words among the multiple words and with respect to the determination of the target object; determining, among the set of key words, a set of target words related to a text topic of the text, is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting outputting the set of target words and an identifier of the target object in an associated manner in claims 1, 11, and 20, an electronic device, including: at least one processor; and at least one memory storing computer program instructions, wherein the at least one memory and the computer program instructions are configured to cause, along with the at least one processor in claim 11, and a computer program product tangibly stored on a non-volatile computer-readable medium and including machine-executable instructions, wherein the machine-executable instructions, when executed, cause a machine to perform steps of an information processing method in claim 20, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating outputting the set of target words and an identifier of the target object in an associated manner in claims 1, 11, and 20, an electronic device, including: at least one processor; and at least one memory storing computer program instructions, wherein the at least one memory and the computer program instructions are configured to cause, along with the at least one processor in claim 11, and a computer program product tangibly stored on a non-volatile computer-readable medium and including machine-executable instructions, wherein the machine-executable instructions, when executed, cause a machine to perform steps of an information processing method in claim 20, the mention of determining, based on multiple weights corresponding to multiple words in text, a target object associated with the text among predetermined multiple objects, and a set of key words among the multiple words and with respect to the determination of the target object; determining, among the set of key words, a set of target words related to a text topic of the text, in the context of this claim, encompasses a user mentally associating weights with words to further determine an association between objects and words from text using a set of keywords. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, outputting the set of target words and an identifier of the target object in an associated manner in claims 1, 11, and 20, an electronic device, including: at least one processor; and at least one memory storing computer program instructions, wherein the at least one memory and the computer program instructions are configured to cause, along with the at least one processor in claim 11, and a computer program product tangibly stored on a non-volatile computer-readable medium and including machine-executable instructions, wherein the machine-executable instructions, when executed, cause a machine to perform steps of an information processing method in claim 20. An electronic device, including: at least one processor; and at least one memory storing computer program instructions, wherein the at least one memory and the computer program instructions are configured to cause, along with the at least one processor in claim 11, and a computer program product tangibly stored on a non-volatile computer-readable medium and including machine-executable instructions, wherein the machine-executable instructions, when executed, cause a machine to perform steps of an information processing method in claim 20 is recited at a high level of generality (i.e., as a generic computer performing a generic computer function of search) such that it amounts to no more than mere instructions to apply the exception. Outputting the set of target words and an identifier of the target object in an associated 10manner is considered by the examiner to be mere data gathering such that it amounts to no more than insignificant extra solution activity. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea.
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, an electronic device, including: at least one processor; and at least one memory storing computer program instructions, wherein the at least one memory and the computer program instructions are configured to cause, along with the at least one processor in claim 11, and a computer program product tangibly stored on a non-volatile computer-readable medium and including machine-executable instructions, wherein the machine-executable instructions, when executed, cause a machine to perform steps of an information processing method in claim 20 is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements, outputting the set of target words and an identifier of the target object in an associated 10manner is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network e.g., using the internet to gather data, Symantec (see MPEP 2106.05(d))). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitations of outputting the set of target words and an identifier of the target object in an associated manner in claims 1, 11, and 20, an electronic device, including: at least one processor; and at least one memory storing computer program instructions, wherein the at least one memory and the computer program instructions are configured to cause, along with the at least one processor in claim 11, and a computer program product tangibly stored on a non-volatile computer-readable medium and including machine-executable instructions, wherein the machine-executable instructions, when executed, cause a machine to perform steps of an information processing method in claim 20 does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 1 is not patent eligible.
Claim 11 and 20 are similarly rejected because they are similar in scope.

Claim 20 also does not fall within at least one of the four categories of patent eligible subject matter because they are directed to “A computer program product tangibly stored on a non-volatile computer-readable medium and including machine-executable instructions, wherein the machine-executable instructions, when executed, cause a machine to perform steps of an information processing method…” however, the “non-volatile computer-readable medium” include signals.
Claim 20 recites “A computer program product tangibly stored on a non-volatile computer-readable medium and including machine-executable instructions, wherein the machine-executable 15instructions, when executed, cause a machine to perform steps of an information processing method …” The specification does not contain a definition for “non-volatile computer-readable medium”.  The broadest reasonable interpretation of claimed “non-volatile computer-readable medium” covers a form of transitory signals per se. Signals are non-statutory subject matter.  As such, this claim is not directed to one of the statutory categories of invention, because it is directed to signals and as such fails to fall into a statutory category of invention as per the definition of the medium in the specification which could includes signals.
Appropriate correction is required.

With respects to claims 2 and 12 the limitations are directed towards wherein the multiple weights include a first weight of a first word in the multiple words, and the first weight includes multiple first weight components that are determined based on multiple word correlations between the multiple words and the first word, respectively. The elements directed to wherein the multiple weights include a first weight of a first word in the multiple words, and the first weight includes multiple first weight components that are determined based on multiple word correlations between the multiple words and the first word, respectively further elaborates the abstract idea and the human mind and/or with pen and paper can, for the multiple weights, include a first weight of a first word in the multiple words, and the first weight includes multiple first weight components that are determined based on multiple word correlations between the multiple words and the first word, respectively. Therefore, claims 2 and 12, do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.

With respects to claims 3 and 13, the limitations are directed towards determining the set of key words includes: determining multiple weight averages respectively corresponding to the multiple weights, each weight average being determined based on multiple weight components of a corresponding weight; determining, among the multiple weight averages, a first number of weight averages according to an order of their magnitudes; and determining, from the multiple words, a first number of words corresponding to the first number of weight averages. These elements further elaborates the abstract idea and the human mind and/or with pen and paper can for determining the set of key words include, determining multiple weight averages respectively corresponding to the multiple weights, each weight average being determined based on multiple weight components of a corresponding weight, determining, among the multiple weight averages, a first number of weight averages according to an order of their magnitudes, and determining, from the multiple words, a first number of words corresponding to the first number of weight averages. Therefore, claims 3 and 13 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.

With respects to claims 4 and 14, the limitations are directed towards determining the set of target words includes: determining a first number of text topic correlations between a first number of words in the set of key words and the text topic, respectively; determining, among the first number of text topic correlations, a second number of text topic correlations according to an order of their magnitudes; and determining, from the first number of words, a second number of words corresponding to the second number of text topic correlations. These elements further elaborates the abstract idea and the human mind and/or with pen and paper can, for determining the set of target words, include determining a first number of text topic correlations between a first number of words in the set of key words and the text topic, respectively, determining, among the first number of text topic correlations, a second number of text topic correlations according to an order of their magnitudes, and determining, from the first number of words, a second number of words corresponding to the second number of text topic correlations. Therefore, claims 4 and 14 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.

With respects to claims 5 and 15, the limitations are directed towards determining the first number of text topic correlations includes: determining multiple probabilities that the text topic is multiple predetermined topics, respectively; determining multiple predetermined topic correlations between a first word in the first number of words and the multiple predetermined topics, respectively; and determining a first text topic correlation corresponding to the first word based on the multiple predetermined topic correlations and the multiple probabilities. These elements further elaborates the abstract idea and the human mind and/or with pen and paper can, for determining the first number of text topic correlations, include determining multiple probabilities that the text topic is multiple predetermined topics, respectively, determining multiple predetermined topic correlations between a first word in the first number of words and the multiple predetermined topics, respectively, and determining a first text topic correlation corresponding to the first word based on the multiple predetermined topic correlations and the multiple probabilities. Therefore, claims 5 and 15 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.

With respects to claims 6 and 16, the limitations are directed towards determining the multiple predetermined topic correlations includes: determining a first set of words included in a first predetermined topic in the multiple predetermined topics and a corresponding first set of probabilities; determining a first set of word vectors of the first set of words; determining a first predetermined topic vector of the first predetermined topic based on the first set of probabilities and the first set of word vectors; and determining a first predetermined topic correlation corresponding to the first predetermined topic based on a word vector of the first word and the first predetermined topic vector. These elements further elaborates the abstract idea and the human mind and/or with pen and paper can, for determining the multiple predetermined topic correlations, include determining a first set of words included in a first predetermined topic in the multiple predetermined topics and a corresponding first set of probabilities, determining a first set of word vectors of the first set of words, determining a first predetermined topic vector of the first predetermined topic based on the first set of probabilities and the first set of word vectors, and determining a first predetermined topic correlation corresponding to the first predetermined topic based on a word vector of the first word and the first predetermined topic vector. Therefore, claims 6 and 16 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.

With respects to claims 7 and 17, the limitations are directed towards determining the multiple probabilities includes: determining the multiple probabilities based on a topic model for determining the text topic, wherein the topic model is trained using a set of text associated with the multiple predetermined objects. These elements further elaborates the abstract idea and the human mind and/or with pen and paper can, for determining the multiple probabilities, include determining the multiple probabilities based on a topic model for determining the text topic, wherein the topic model is trained using a set of text associated with the multiple predetermined objects. Therefore, claims 7 and 17 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.

With respects to claims 8 and 18, the limitations are directed towards outputting the set of target words includes: outputting the set of target words as explanation information about the association between the text and the target object. These elements are interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network e.g., using the internet to gather data, Symantec (see MPEP 2106.05(d))). Therefore, claims 8 and 18 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.

With respects to claims 9 and 19, the limitations are directed towards determining the multiple weights based on a trained text classification model for natural language processing. These elements further elaborates the abstract idea and the human mind and/or with pen and paper can determine the multiple weights based on a trained text classification model for natural language processing. Therefore, claims 9 and 19 do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.

With respects to claim 10 the limitations are directed wherein the text is a description text about a failure of a storage system, and the multiple predetermined objects are predetermined multiple knowledge bases, the multiple knowledge bases including different sets of text associated with solving different types of failures of the storage system. These additional elements are interpreted to merely confine the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. Therefore, claim 10, does not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 11, 12, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motte et al. (U.S. Publication No.: US 20080071929 A1) hereinafter Motte.
As to claim 1:
Motte discloses:
An information processing method, including: 
determining, based on multiple weights corresponding to multiple words in text, a target object associated with the text among predetermined multiple objects [Paragraph 0177 teaches a more complex algorithm may be used, to combine and weigh different interest tags of the user… search query may be generated using a user's interest tags, and content with a sufficiently high match may be displayed in preference to the default content. Paragraph 00228 teaches a tag record is created for each unique tag within the result-set returned from the search. The tag record includes a weighting for the tag, which is determined according to its score determined as above. The weighting may simply be equal to the score, or it may be scaled or adjusted in a suitable manner. Note: Displayed content (multiple objects) with sufficiently high match to a search query using tags (multiple words in a text) that are weighted (multiple weights).], and a set of key words among the multiple words and with respect to the determination of the target object [Paragraph 0177 teaches the personalization aspect may simply comprise selecting one of a plurality of display options, according to whether the user viewing the page has an interest tag set to one of a plurality of predetermined keywords.. search query may be generated using a user's interest tags, and content with a sufficiently high match may be displayed in preference to the default content. Note: User interest tags that are set to a keyword used in the generation of a search query (text) for content with a sufficiently high match (target object) reads on the claimed a set of key words among the multiple words and with respect to the determination of the target object.]; 
determining, among the set of key words, a set of target words related to a text topic of the text [Paragraph 0028 teaches the information store or index is searched using the search query and items of information having at least one tag corresponding to the search term are selected. Paragraph 0037 teaches information may be output to a user, by retrieving tags from a tag store, where the tags are in one or more of the following categories… tags relating to topics for which a user has requested to received advertising material. Note: Tags used in as search terms (keywords) in search query associated with a request for related tags (target words) to topics (related to a text topic) reads on the claimed determining, among the set of key words, a set of target words related to a text topic of the text.]; and 
outputting the set of target words and an identifier of the target object in an associated manner [Paragraph 0028 teaches the information store or index is searched using the search query and items of information having at least one tag corresponding to the search term are selected. Paragraph 0177 teaches a more complex algorithm may be used, to combine and weigh different interest tags of the user… search query may be generated using a user's interest tags, and content with a sufficiently high match may be displayed in preference to the default content. Note: Information output to a user that based on search terms associated with tags (set of target words) that serves as an identifier (identifier of the target object) reads on the claimed outputting the set of target words and an identifier of the target object in an associated manner.]

As to claim 2:
 Motte discloses:
The method according to claim 1, wherein the multiple weights include a first weight of a first word in the multiple words [Paragraph 0177 teaches combine and weigh different interest tags of the user, and determine which content to display. In a further option, a search query may be generated using a user's interest tags.], and the first weight includes multiple first weight components that are determined based on multiple word correlations between the multiple words and the first word, respectively [Paragraph 0177 teaches combine and weigh different interest tags of the user, and determine which content to display. In a further option, a search query may be generated using a user's interest tags. Note: Combining (correlations between the multiple words and the first word) and weighing different interest tags (multiple first weights components) that are correlated due to the combining process of reads on the claimed  the first weight includes multiple first weight components that are determined based on multiple word correlations between the multiple words and the first word, respectively.]

Claim 12 is similarly rejected because they are similar in scope.

As to claim 8:
Motte discloses:
The method according to claim 1, wherein outputting the set of target words includes: outputting the set of target words as explanation information about the association between the text and the target object [Paragraph 0028 teaches the information store or index is searched using the search query and items of information having at least one tag corresponding to the search term are selected… the search may identify information from the database which is of relevance to the user. A score may then be awarded to each selected item of information, using the rating values of each item of information. The selected items of information may be ranked according to their scores. At least one of the selected items of information with a score in a top part of the ranking may be output. Paragraph 0177 teaches a more complex algorithm may be used, to combine and weigh different interest tags of the user… search query may be generated using a user's interest tags, and content with a sufficiently high match may be displayed in preference to the default content.]

Claim 18 is similarly rejected because they are similar in scope.

As to claim 11:
Motte discloses:
An electronic device, including: at least one processor; and at least one memory storing computer program instructions, wherein the at least one memory and the computer program instructions are configured to cause, along with the at least one processor [Paragraph 0099 teaches FIG. 1 shows the hardware used in an embodiment of the invention. A web server 100, an ad-server 120, a user's computer 130 and an advertiser's computer 140 are each connected to the internet 110. In this embodiment, the web server 100 includes a database 111 storing modular web pages belonging to different users. Paragraph 0100 teaches FIG. 2 is a more detailed block diagram of the web server 100 in an embodiment of the invention. The web server 100 includes a CPU 104, working memory 105, display driver 107, storage space 106 for storing applications, a network interface 112, and a database 111. Also see, Paragraph 0360.], the electronic device to: 
determine, based on multiple weights corresponding to multiple words in text, a target object associated with the text among predetermined multiple objects [Paragraph 0177 teaches a more complex algorithm may be used, to combine and weigh different interest tags of the user… search query may be generated using a user's interest tags, and content with a sufficiently high match may be displayed in preference to the default content. Paragraph 00228 teaches a tag record is created for each unique tag within the result-set returned from the search. The tag record includes a weighting for the tag, which is determined according to its score determined as above. The weighting may simply be equal to the score, or it may be scaled or adjusted in a suitable manner. Note: Displayed content (multiple objects) with sufficiently high match to a search query using tags (multiple words in a text) that are weighted (multiple weights). ], and a set of key words among the multiple words and with respect to the determination of the target object [Paragraph 0177 teaches the personalization aspect may simply comprise selecting one of a plurality of display options, according to whether the user viewing the page has an interest tag set to one of a plurality of predetermined keywords.. search query may be generated using a user's interest tags, and content with a sufficiently high match may be displayed in preference to the default content. Note: User interest tags that are set to a keyword used in the generation of a search query (text) for content with a sufficiently high match (target object) reads on the claimed a set of key words among the multiple words and with respect to the determination of the target object.]; 
determine, among the set of key words, a set of target words related to a text topic of the text [Paragraph 0028 teaches the information store or index is searched using the search query and items of information having at least one tag corresponding to the search term are selected. Paragraph 0037 teaches information may be output to a user, by retrieving tags from a tag store, where the tags are in one or more of the following categories… tags relating to topics for which a user has requested to received advertising material. Note: Tags used in as search terms (keywords) in search query associated with a request for related tags (target words) to topics (related to a text topic) reads on the claimed determine, among the set of key words, a set of target words related to a text topic of the text.]; and 
output the set of target words and an identifier of the target object in an associated manner [Paragraph 0028 teaches the information store or index is searched using the search query and items of information having at least one tag corresponding to the search term are selected. Paragraph 0177 teaches a more complex algorithm may be used, to combine and weigh different interest tags of the user… search query may be generated using a user's interest tags, and content with a sufficiently high match may be displayed in preference to the default content. Note: Information output to a user that based on search terms associated with tags (set of target words) that serves as an identifier (identifier of the target object) reads on the claimed output the set of target words and an identifier of the target object in an associated manner.]

As to claim 20:
Motte discloses:
A computer program product tangibly stored on a non-volatile computer-readable medium and including machine-executable instructions, wherein the machine-executable 15instructions, when executed, cause a machine to perform steps of an information processing method [Paragraph 0099 teaches FIG. 1 shows the hardware used in an embodiment of the invention. A web server 100, an ad-server 120, a user's computer 130 and an advertiser's computer 140 are each connected to the internet 110. In this embodiment, the web server 100 includes a database 111 storing modular web pages belonging to different users. Paragraph 0100 teaches FIG. 2 is a more detailed block diagram of the web server 100 in an embodiment of the invention. The web server 100 includes a CPU 104, working memory 105, display driver 107, storage space 106 for storing applications, a network interface 112, and a database 111. Also see, Paragraph 0360.], the method including: 
determining, based on multiple weights corresponding to multiple words in text, a target object associated with the text among predetermined multiple objects [Paragraph 0177 teaches a more complex algorithm may be used, to combine and weigh different interest tags of the user… search query may be generated using a user's interest tags, and content with a sufficiently high match may be displayed in preference to the default content. Paragraph 00228 teaches a tag record is created for each unique tag within the result-set returned from the search. The tag record includes a weighting for the tag, which is determined according to its score determined as above. The weighting may simply be equal to the score, or it may be scaled or adjusted in a suitable manner. Note: Displayed content (multiple objects) with sufficiently high match to a search query using tags (multiple words in a text) that are weighted (multiple weights).], and a set of key words among the multiple words and with respect to the determination of the target object [Paragraph 0177 teaches the personalization aspect may simply comprise selecting one of a plurality of display options, according to whether the user viewing the page has an interest tag set to one of a plurality of predetermined keywords.. search query may be generated using a user's interest tags, and content with a sufficiently high match may be displayed in preference to the default content. Note: User interest tags that are set to a keyword used in the generation of a search query (text) for content with a sufficiently high match (target object) reads on the claimed a set of key words among the multiple words and with respect to the determination of the target object.]; 
20determining, among the set of key words, a set of target words related to a text topic of the text [Paragraph 0028 teaches the information store or index is searched using the search query and items of information having at least one tag corresponding to the search term are selected. Paragraph 0037 teaches information may be output to a user, by retrieving tags from a tag store, where the tags are in one or more of the following categories… tags relating to topics for which a user has requested to received advertising material. Note: Tags used in as search terms (keywords) in search query associated with a request for related tags (target words) to topics (related to a text topic) reads on the claimed determining, among the set of key words, a set of target words related to a text topic of the text.]; and 
outputting the set of target words and an identifier of the target object in an associated manner [Paragraph 0028 teaches the information store or index is searched using the search query and items of information having at least one tag corresponding to the search term are selected. Paragraph 0177 teaches a more complex algorithm may be used, to combine and weigh different interest tags of the user… search query may be generated using a user's interest tags, and content with a sufficiently high match may be displayed in preference to the default content. Note: Information output to a user that based on search terms associated with tags (set of target words) that serves as an identifier (identifier of the target object) reads on the claimed outputting the set of target words and an identifier of the target object in an associated manner.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte et al. (U.S. Publication No.: US 20080071929 A1) hereinafter Motte in view of Hagar et al. (U.S. Publication No.: US 20100114890 A1) hereinafter Hagar.
As to claim 3:
Motte discloses all of the limitations as set forth in claim 1 and 2 but does not appear to expressly disclose the method according to claim 2, wherein determining the set of key words includes: determining multiple weight averages respectively corresponding to the multiple weights, each weight average being determined based on multiple weight components of a corresponding weight, determining, among the multiple weight averages, a first number of weight averages according to an order of their magnitudes, determining, from the multiple words, a first number of words corresponding to the first number of weight averages.
Hagar discloses:
The method according to claim 2, wherein determining the set of key words includes: 
determining multiple weight averages respectively corresponding to the multiple weights, each weight average being determined based on multiple weight components of a corresponding weight [Paragraph 0026 teaches matrix 155(a) and D matrix 155(c) are examined along with a query 165 to determine latent relationships in input data objects 105. Paragraph 0034 teaches Matrix classifier 320 then averages all of the weighted vectors in input matrix 310 together to create an average weighted vector 325. Matrix classifier 320 creates an average weighted vector 325 according to this process for each input matrix 310 and transmits the plurality of average weighted vectors 325 to matrix selector 330. Note: An average weighted vector for each input matrix (multiple weight averages and corresponding weight) based on all of the weighted vectors (multiple weights and multiple weight components) reads on the claimed determining multiple weight averages respectively corresponding to the multiple weights, each weight average being determined based on multiple weight components of a corresponding weight.]; 
determining, among the multiple weight averages, a first number of weight averages according to an order of their magnitudes [Paragraph 0019 teaches the term vectors contain all of the terms and/or phrases found in a document and the number of occasions the terms and/or phrases appear in the document. Paragraph 0035 teaches dot product of first average weighted term vector 410 and query 165, and the denominator is the magnitudes of first average weighted term vector 410 and query 165. Note: The dot product of first average weighted term vector that includes a number of occasions a term is found a document (a number of weighted averages) and has an associated magnitude (order of magnitude) reads on the claimed determining, among the multiple weight averages, a first number of weight averages according to an order of their magnitudes.]; and 
determining, from the multiple words, a first number of words corresponding to the first number of weight averages [Paragraph 0035 teaches matrix selector 330 receives average weighted vectors 325 and query 165. Matrix selector 330 next calculates the cosine distance from each average weighted vector 325 to query 165. Paragraph 0037 teaches first counts the number of query words and phrases from query 165 that actually appear in each input matrix 310.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Motte, by incorporating a number of query/document words, weighted averages, and magnitudes associated with terms (see Hagar Paragraph 0019, 0026, 0035, and 0037), because both applications are directed to identifying relevant information based on user input; incorporating a number of query/document words, weighted averages, and magnitudes associated with terms provides efficient and effective discovery of relationships in data (see Hager Paragraph 0033).

Claim 13 is similarly rejected because they are similar in scope.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte et al. (U.S. Publication No.: US 20080071929 A1) hereinafter Motte, in view of Webster (U.S. Patent No.: US 9319524 B1) hereinafter Webster.
As to claim 4:
Motte discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method according to claim 1, wherein determining the set of target words includes: determining a first number of text topic correlations between a first number of words in the set of key words and the text topic, respectively, determining, among the first number of text topic correlations, a second number of text topic correlations according to an order of their magnitudes, and determining, from the first number of words, a second number of words corresponding to the second number of text topic correlations.
Webster discloses:
The method according to claim 1, wherein determining the set of target words includes: 
determining a first number of text topic correlations between a first number of words in the set of key words and the text topic, respectively [Column 6 Lines 41-45 teach the relevance may be based on an assigned weight value proportional to the number of times the words appear. For example, the sports related terms appear four times in the user's personal stored information. Note: The sports topic associated with the number of times (a first number) a word (key word) appears proportional to a weight (a first number of text topic correlations) reads on the claimed determining a first number of text topic correlations between a first number of words in the set of key words and the text topic, respectively.]; 
determining, among the first number of text topic correlations, a second number of text topic correlations according to an order of their magnitudes [Column 10 Lines 58-61 teaches user history information is retrieved, the process may include identifying a plurality of terms associated with at least one predefined topic in the history information. Column 10 Lines 64-67 teaches the process may include calculating a plurality of weighted interests, and storing the plurality of weighted interests in a queue in order of a magnitude of weights assigned to each of the weighted interests. Note: A plurality of weights associated with at least one topic (a second number text topic correlations) reads on the claimed determining, among the first number of text topic correlations, a second number of text topic correlations according to an order of their magnitudes.]; and 
determining, from the first number of words, a second number of words corresponding to the second number of text topic correlations [Column 10 Lines 60-63 teach identifying a plurality of terms associated with at least one predefined topic in the history information and calculating at least one weighted interest based on a number of terms associated with the at least one predefined topic. Note: The number of terms (second number of words) associated with the at least one predefined topic and the calculated weight (correlation) based on (corresponding to) the predefined topic (text topic) reads on the claimed determining, from the first number of words, a second number of words corresponding to the second number of text topic correlations.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Motte, by incorporating a number of weights and a plurality of terms associated with predefined topics (see Webster Column 6 Lines 41-45, Column 10 Lines 58-61, and Column 10 Lines 64-67), because both applications are directed to identifying relevant information based on user input; incorporating a number of weights and a plurality of terms associated with predefined topics provides a more intelligent and personalized experience via a predictive intent of the use being identified (see Webster Column 10 Lines 42-43).

Claim 14 is similarly rejected because they are similar in scope.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte et al. (U.S. Publication No.: US 20080071929 A1) hereinafter Motte, in view of Webster (U.S. Patent No.: US 9319524 B1) hereinafter Webster, and further in view of Vladislav et al. (U.S. Publication No.: US 20130159236 A1) hereinafter Vladislav.
As to claim 5:
Motte and Webster disclose all of the limitations as set forth in claim 1 and 4 but does not appear to expressly disclose the method according to claim 4, wherein determining the first number of text topic correlations includes: determining multiple probabilities that the text topic is multiple predetermined topics, respectively, determining multiple predetermined topic correlations between a first word in the first number of words and the multiple predetermined topics, respectively, and determining a first text topic correlation corresponding to the first word based on the multiple predetermined topic correlations and the multiple probabilities.
Vladislav discloses:
The method according to claim 4, wherein determining the first number of text topic correlations includes: determining multiple probabilities that the text topic is multiple predetermined topics, respectively [Paragraph 0028 teaches hLDA model is a hierarchical topic model, which can not only extract the topic of the text, but also capture the correlation between the topics. Paragraph 0054 teaches according to the new hLDA model hyper-parameter, calculates and outputs the probability distribution between the document and topic and the probability distribution between the topic and word. Paragraph 0122 teaches to obtain probability distributions between text-topic and between topic-word, and a hierarchical relationship between topics. Paragraph 0191 teaches the topic allocating unit 1002 is configured to allocate multiple hierarchical sub-topics for each document in a text subset, and in the multiple hierarchical sub-topics, allocate a corresponding topic for each word in the document. Note: The probability distribution (multiple probabilities) calculated and outputted to indicating an allocation of multiple topics associated the text reads on the claimed determining multiple probabilities that the text topic is multiple predetermined topics, respectively.] ;
determining multiple predetermined topic correlations between a first word in the first number of words and the multiple predetermined topics, respectively [Paragraph 0124 teaches index database returns a relevant index according to the probability relationships between the topic, word and text, and the hierarchical relationship between the topics. Note: Probability relationships (multiple correlations) between topics (predetermined topics) and words (includes a first word in the first number of words) reads on the claimed determining multiple predetermined topic correlations between a first word in the first number of words and the multiple predetermined topics, respectively.]; and 
determining a first text topic correlation corresponding to the first word based on the multiple predetermined topic correlations and the multiple probabilities [Paragraph 0028 teaches hLDA model is a hierarchical topic model, which can not only extract the topic of the text, but also capture the correlation between the topics. Paragraph 0054 teaches according to the new hLDA model hyper-parameter, calculates and outputs the probability distribution between the document and topic and the probability distribution between the topic and word. Paragraph 0124 teaches index database returns a relevant index according to the probability relationships between the topic, word and text, and the hierarchical relationship between the topics.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Motte and Webster, by incorporating probabilities and probability distributions indicating relationships between text and topics (see Vladislav Paragraph 0028, 0054, 0122, 0124, and 0191), because three applications are directed to identifying relevant information based on user input; incorporating probabilities and probability distributions indicating relationships between text and topics can solve a problem of heterogeneous and messy information on the Internet to a large extent, thereby shrinking a search space, increasing a retrieval speed, and improving a query results  (see Vladislav Paragraph 0027 ).

Claim 15 is similarly rejected because they are similar in scope.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte et al. (U.S. Publication No.: US 20080071929 A1) hereinafter Motte, in view of Webster (U.S. Patent No.: US 9319524 B1) hereinafter Webster, in view of Vladislav et al. (U.S. Publication No.: US 20130159236 A1) hereinafter Vladislav, and further in view of Savage et al. (U.S. Publication No.: US 20140052712 A1) hereinafter Savage.
As to claim 6:
Motte, Webster, and Vladislav discloses all of the limitations as set forth in claim 1, 4, and 5.
Vladislav also discloses:
The method according to claim 5, wherein determining the multiple predetermined topic correlations includes: 
determining a first set of words included in a first predetermined topic in the multiple predetermined topics and a corresponding first set of probabilities [Paragraph 0028 teaches the LDA model can extract a topic set of the text and capture related information between a word and a topic….  the hLDA model, as an extended form of the LDA model, compensates for defects of the LDA model. The hLDA model is a hierarchical topic model, which can not only extract the topic of the text, but also capture the correlation between the topics. Paragraph 0054 teaches according to the new hLDA model hyper-parameter, calculates and outputs the probability distribution between the document and topic and the probability distribution between the topic and word. Paragraph 0124 teaches index database returns a relevant index according to the probability relationships between the topic, word and text, and the hierarchical relationship between the topics. Note: A topic set of the text (a first set of words included in a first predetermined topic) associated with topics that are correlated (multiple predetermined topics) and text probabilities reads on the claimed determining a first set of words included in a first predetermined topic in the multiple predetermined topics and a corresponding first set of probabilities.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Motte and Webster, by incorporating probabilities and probability distributions indicating relationships between text and topics (see Vladislav Paragraph 0028, 0054, 0122, 0124, and 0191), because the three applications are directed to identifying relevant information based on user input; incorporating probabilities and probability distributions indicating relationships between text and topics can solve a problem of heterogeneous and messy information on the Internet to a large extent, thereby shrinking a search space, increasing a retrieval speed, and improving a query results  (see Vladislav Paragraph 0027 ).

Motte, Webster, and Vladislav disclose all of the limitations as set forth in claim 1, 4, 5, and some of 6 but does not appear to expressly disclose determining a first set of word vectors of the first set of words, determining a first predetermined topic vector of the first predetermined topic based on the first set of probabilities and the first set of word vectors; and determining a first predetermined topic correlation corresponding to the first predetermined topic based on a word vector of the first word and the first predetermined topic vector.
Savage discloses: 
determining a first set of word vectors of the first set of words [Paragraph 0031 teaches a first vector, representing the metadata from the first vendor, may be based on the words "comics", "graphical" and "novels", each of which appears once. Paragraph 0034 teaches multiple vectors, a word's weight in a first vector may not be the same as the same word's weight in a second vector.]; 
determining a first predetermined topic vector of the first predetermined topic based on the first set of probabilities and the first set of word vectors [Paragraph 0026 teaches the object 11 may be associated with a cluster and/or topic 22, "Graphic Novels", and a second cluster and/or topic 23, "Books". Paragraph 0037 teaches the application may utilize Bayes theorem and a PGM of each object to generate a topic vector. The topic vector may represent a probability that a cluster is associated with the object.]; and 
determining a first predetermined topic correlation corresponding to the first predetermined topic based on a word vector of the first word and the first predetermined topic vector [Paragraph 0026 teaches the object 11 may be associated with a cluster and/or topic 22, "Graphic Novels", and a second cluster and/or topic 23, "Books". Paragraph 0031 teaches a first vector, representing the metadata from the first vendor, may be based on the words "comics", "graphical" and "novels", each of which appears once. Paragraph 0034 teaches multiple vectors, a word's weight in a first vector may not be the same as the same word's weight in a second vector. Paragraph 0036 teaches at processing block 52, the application may associate one or more clusters with each word relating to the object. In one example, the search application may utilize a topic model (e.g., Latent Dirichlet Allocation (LDA)) to analyze a word to determine a weight value. This weight value may represent a probability (ranging from zero to one hundred percent) that the word is associated with one or more clusters. Paragraph 0037 teaches the application may utilize Bayes theorem and a PGM of each object to generate a topic vector. The topic vector may represent a probability that a cluster is associated with the object. Note:  Vectors with words (word vector) that are placed in topic clusters (predetermined topics) where the topics are represented by topic vectors and the clusters indicating words are related to a topic cluster read on the claimed determining a first predetermined topic correlation corresponding to the first predetermined topic based on a word vector of the first word and the first predetermined topic vector.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Motte, Webster, and Vladislav, by incorporating vectors with words (word vector) that are placed in topic clusters (predetermined topics) where the topics are represented by topic vectors and the clusters indicating words are related to a topic cluster (see Savage Paragraph 0026, 0031, 0034, 0036, and 0037), because the four applications are directed to identifying relevant information based on user input; incorporating vectors with words (word vector) that are placed in topic clusters (predetermined topics) where the topics are represented by topic vectors and the clusters indicating words are related to a topic cluster provides an unexpectedly high level of granularity and flexibility to the end user (see Savage Paragraph 0015).

Claim 16 is similarly rejected because they are similar in scope.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte et al. (U.S. Publication No.: US 20080071929 A1) hereinafter Motte, in view of Webster (U.S. Patent No.: US 9319524 B1) hereinafter Webster, in view of Vladislav et al. (U.S. Publication No.: US 20130159236 A1) hereinafter Vladislav, and further in view of Podgorny et al. (U.S. Patent No.: US 11403715 B2) hereinafter Podgorny.
As to claim 7:
Motte, Webster, and Vladislav disclose all of the limitations as set forth in claim 1, 4, and 5 but does not appear to expressly disclose the method according to claim 5, wherein determining the multiple probabilities includes: determining the multiple probabilities based on a topic model for determining the text topic, wherein the topic model is trained using a set of text associated with the multiple predetermined objects.
Podgorny discloses:
The method according to claim 5, wherein determining the multiple probabilities includes: 
determining the multiple probabilities based on a topic model for determining the text topic [Column 10 Lines 42-43 teaches as the user types, one or more possible matches for the text are found. Column 17 Lines 46-52 teaches the search engine 214 uses the predictive model 230 to determine the topic term probabilities 264, the user profile characteristics probabilities 266, and/or the user tax data characteristics probabilities 268, based on the interactions of prior users with the customer self-service system 210 and/or with the tax return preparation system 270. Note: A predictive model that determines topic probabilities reads on the claimed determining the multiple probabilities based on a topic model for determining the text topic. ], wherein the topic model is trained using a set of text associated with the multiple predetermined objects [Column 17 Lines 54-61 teach the predictive model 230 is trained from existing searches performed by the search engine 214, from prior search queries submitted by users to the customer self-service system 210, with the user tax data 218, with the user profile data 251, and/or with the customer self-service system content 240].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Motte, Webster, and Vladislav, by incorporating a predictive model that determines topic probabilities (see Podgorny Column 10 Lines 42-43, Column 17 Lines 46-52, and Column 17 Lines 54-61), because the four applications are directed to identifying relevant information based on user input; incorporating a predictive model that determines topic probabilities provides significant improvement to the fields of user experience, self-service systems, customer service, customer retention, electronic tax return preparation, and domain-specific search engines (see Podgorny Column 24 Lines 51-55).

Claim 17 is similarly rejected because they are similar in scope.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte et al. (U.S. Publication No.: US 20080071929 A1) hereinafter Motte, in view of Chinnalagu (U.S. Patent No.: US 10825449 B1) hereinafter Chinnalagu.
As to claim 9:
Motte discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method according to claim 1, further including: determining the multiple weights based on a trained text classification model for natural language processing.
Chinnalagu discloses:
The method according to claim 1, further including: determining the multiple weights based on a trained text classification model for natural language processing [Column 12 Lines 55-58 teaches prior to applying a classification model 208 to a data construct, a training set of data (e.g., a predetermined plurality of reference text 214) is prepared to train one or more classification models 208 on. Column 27 Lines 6-9 teaches the semantic analysis classification model 208 provides various natural language processes for evaluating and providing a characteristic of a communication. Column 31 Lines 11-17 teaches a first classification model 208-1 provides a first characteristic for a communication, a second classification model 208-2 provides a second characteristic for the communication, and a third classification model 208-3 provides the first characteristic for the communication, the system 100 weights the first characteristic more than the second characteristic when providing a characteristic to a user.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Motte, by incorporating weighting output from trained classification model (see Chinnalagu Column 12 Lines 55-58, Column 27 Lines 6-9, and Column 31 Lines 11-17), because both applications are directed to identifying relevant information; incorporating weighting output from trained classification model provides improved analysis platforms for determining a characteristic, such as an emotion or a sentiment, of a communication to have an improved understanding of the content of the communication (see Chinnalagu Column 2 Lines 7-11).

Claim 19 is similarly rejected because they are similar in scope.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte et al. (U.S. Publication No.: US 20080071929 A1) hereinafter Motte, in view of Jain et al. (U.S. Publication No.: US 20130198147 A1) hereinafter Jain.
As to claim 10:
Motte discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method according to claim 1, wherein the text is a description text about a failure of a storage system, and the multiple predetermined objects are predetermined multiple knowledge bases, the multiple knowledge bases including different sets of text associated with solving different types of failures of the storage system.
Jain discloses:
The method according to claim 1, wherein the text is a description text about a failure of a storage system [Paragraph 0017 teaches the data storage 13 stores indices associated with problems in the textual logs 21 by use of a flat file or a sophisticated database system... the textual logs 21 comprise at least one entity that is a respective phrase describing problems of the IT delivery system. Paragraph 0068 teaches the process log data of FIG. 5 example comprises at least nine (9) attributes of ProblemID, FailureClass, Symptom, Summary, Resolution, OpenDate, ResolveDate, TotalTTR, and ConfigItem, wherein ProblemID is a unique identifier of an incident being logged within an IT delivery system, FailureClass is a high-level classification describing a general area of the incident, Symptom is a low-level classification describing a type of the incident, Summary is a text description of the incident in natural language input in conjunction with system messages and status information.], and the multiple predetermined objects are predetermined multiple knowledge bases [Paragraph 0068 teaches the process log data of FIG. 5 example comprises at least nine (9) attributes of ProblemID, FailureClass, Symptom, Summary, Resolution, OpenDate, ResolveDate, TotalTTR, and ConfigItem, wherein ProblemID is a unique identifier of an incident being logged within an IT delivery system, FailureClass is a high-level classification describing a general area of the incident, Symptom is a low-level classification describing a type of the incident, Summary is a text description of the incident in natural language input in conjunction with system messages and status information.], the multiple knowledge bases including different sets of text associated with solving different types of failures of the storage system [Paragraph 0068 teaches the process log data of FIG. 5 example comprises at least nine (9) attributes of ProblemID, FailureClass, Symptom, Summary, Resolution, OpenDate, ResolveDate, TotalTTR, and ConfigItem, wherein ProblemID is a unique identifier of an incident being logged within an IT delivery system, FailureClass is a high-level classification describing a general area of the incident, Symptom is a low-level classification describing a type of the incident, Summary is a text description of the incident in natural language input in conjunction with system messages and status information… resolution is another text description of a resolution applied to the incident to solve the incident.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Motte, by incorporating textual log data containing test descriptions of storage failures and resolutions (see Jain Paragraph 0017 and 0068), because both applications are directed to identifying relevant information; incorporating textual log data containing test descriptions of storage failures and resolutions improves precision and recall in detection of pervasive events which result in process variations (see Jain Paragraph 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169